The parties to this action on submitted facts (CPLR 3222) seek a determination regarding the disposition of cash bail funds held by the City, unclaimed for five years or more, for which the City has *265no record of a court order either exonerating or forfeiting the bail.
In a letter agreement dated April 2, 1990, the parties agreed that certain cash bail deposits are to be "deemed” exonerated and abandoned and, thus, are properly payable by the City to the State. As the State seeks transfer of the funds in question, and as the City agrees to the transfer, it is unnecessary to decide whether or not a court order is required. There is no real controversy which would permit the parties to utilize the CPLR 3222 submitted controversy procedure (167 Greenwich Realty Co. v Kehoe, 3 AD2d 659).
Further, by requesting this Court to issue a blanket order covering transfer of an undetermined amount of funds already "deemed by the parties” to be exonerated and abandoned cash bail deposits, as well as undetermined future moneys that the parties may deem to be in such category, it is apparent that substantial questions of fact exist regarding rights affecting the public interest (Manhattan Stor. & Warehouse Co. v Movers & Warehousemen's Assn., 289 NY 82, 89-90). Where facts are in dispute, an action pursuant to CPLR 3222 is inappropriate (Coccio v Parisi, 151 AD2d 817).
Accordingly, the submission is dismissed, without costs, and without prejudice to either party. Concur — Carro, J. P., Ellerin, Asch and Rubin, JJ.